Title: Bernard Smith to Thomas Jefferson, 28 March 1811
From: Smith, Bernard
To: Jefferson, Thomas


          
            Sir.
             New Brunswick, N.J. March 28. 1811.
          
          Taught, at an early period of my life, to revere your character, and having been employed in the Department of State, during a great part of your Administration, I had an opportunity of witnessing your exertions to promote the happiness and prosperity of our Country.
          Impressed with these sentiments, I take the liberty of forwarding to You a paper containing an Oration, which I delivered on the 4th inst. A great pressure of business, as well as indisposition, has prevented me from paying you sooner this mark of respect, and of assuring you that I remain, with sentiments of profound respect & consideration, Your most obedt & very Hble Servt 
          
            B: Smith
        